DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 12/24/2020. The examiner acknowledges the amendments to claims 1, 13, and 15. Claim 12 is cancelled. Claims 1-11 and 13-15 are subject to examination hereinbelow.

Response to Arguments
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive.
On pg 7-pg 8, paragraph 1 of their Remarks, Applicant asserts the processing steps in claims 1 and 13 are patent-eligible because they are directed to improvements in computer processing. Examiner respectfully disagrees.
Pg 7, section C., i., of the October 2019 Subject Matter Eligibility guidance acknowledges that processes that cannot be performed practically in the human mind are not analogous to mental processes. However, it also notes, in the same section:

In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;48.

In this instance, the processing steps of claims are recited at such a high level of generality, they can be considered analogous to the common mental practices of clinicians making observations collecting data points using well-known inertial measurement units (such as accelerometers or gyroscopes) when a subject is performing physical actions during a test, determining a reasonable threshold above which values are probably inaccurate based on their training/past experiences, evaluating the data points to see if they exceed their determined threshold, and exercising their opinions based on their evaluations to exclude data points when determining the condition of a subject and providing feedback to that subject about the likeliness that they’ll injure themselves and/or instructing a subject being evaluated to re-perform the tests.
Furthermore, there is no recognition or identification in Applicant’s originally filed specification on how the claimed processing steps improve the functioning of a processor by preemptively removing extraneous values and saving computing resources. Applicant does not even acknowledge such deficiencies in the discussion of similar devices such as wearable fitness devices in [0005] in their Background, they only identify deficiencies in the specificity of the feedback itself, not the specific use of the computing resources of the processors themselves.


Although there is a judicial exception for “Effect[ing] a Particular Treatment or Prophylaxis for a Disease or Medical Condition” [Pg 13-14, section C of the October 2019 Subject Matter Eligibility Guidance] and identification or prediction of an injury could be used a treatment or prophylaxis of a medical condition, merely identifying an injury or predicting how likely an injury is to occur is not the same as actually preventing or treating the medical condition of an injury.
However, the Examiner notes claim 6 is directed to the feedback comprising a training regimen. In combination with Applicant’s originally filed specification at [0029], this limitation could potentially be considered a treatment or prophylaxis for a medical condition for treating low flexibility and/or low postural strength, which may be significantly more than the abstract ideas in the independent claims if properly integrated into the abstract ideas of the independent claims, particularly if Applicant further specified a method of delivering the instruction(s), such as by providing one or more instructional video(s) or a color-coded image of risk injury as disclosed in [0076-0077] of their Specification.

On pg 9 of their Remarks, Applicant asserts that Hyde does not teach generating an inertial data set based on the wearer’s own physical activity. Examiner respectfully disagrees. 

Hyde at [0131] discloses data from (1004) can be collected during subject movement. This data can be considered an in inertial data set because it comprises inertial data gathered by an inertial sensor ([0054], accelerometers or gyroscopes).
On pg 9 of their Remarks, Applicant asserts: “the Dreifus system can include algorithms for ensuring data integrity/fidelity. There is no disclosure or suggestion of a system and method that involves [limitations cited from claim 1, 13, and 15].” Examiner respectfully disagrees.
[0027] of Dreifus clearly shows the device is configurable for processing force data collected from a force plate to assess motor control & balance. [0030] of Dreifus discloses, in step (770), values that are over a maximum deflection are identified as errors and filtered out using maximum deflection as a filtering criteria. Furthermore, Dreifus teaches at [0016-0017 and 0036] that a subject can be iteratively requested to re-perform a test in step (760) if an unacceptable anticipated quality measurement is determined in step (770) during data validation) (Fig 2).
So the teachings of Dreifus go beyond mere algorithms for ensuring data integrity/fidelity to include automatically filtering out data above a particular threshold (maximum deflection) and/or instructing a user to re-perform a physiological test if it determines the integrity of an instant data set is unsuitable for a medical determination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “compare values of the generated inertial data set to threshold values for a subject; remove values of the generated inertial data set from the generated inertial data set that exceed the threshold values for a subject; provide a notification via the output component if the threshold for a subject are exceeded to re-perform the one or more physical actions;” and comparing the generated one or more inertial data sets to reference data and determining predictive injury information (by being based on a comparison) in claims 1, 13, and 15. The abstract idea is part of the Mathematical Concepts and/or Organizing Human Activity and/or Mental Processes group(s) identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 and further clarified in the October 2019 Patent Eligibility Guidance Update issued on October 17, 2019. A full list of documents available to the public pertinent to subject matter eligibility can be found on the USPTO’s Subject Matter Eligibility website page or in the Federal Register.  This judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea on a computer, data-gathering steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity, there is no improvement to a computer or other technology, does not apply the abstract idea to effect a particular treatment or prophylaxis 
In addition, the claims of the instant application are analogous to the claim in Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) in that they are directed to gathering data by acquiring measurements and then performing an analysis for output.  “The claims in this case fall into a familiar class of claims ‘directed to’ a patent-ineligible concept. The focus of the asserted claims … is on collecting information, analyzing it, and displaying certain results of the collection and analysis.”  Elec. Power Grp 119 USPQ2d at 1741.  
[W]e have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. [citations omitted]. In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. [citations omitted]. And we have recognized that merely presenting the results of abstract processes of collecting 

Here, the claims of the instant application are directed to a process of gathering and analyzing information of a specified content, then outputting the results.  See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 121 USPQ2d 1940, 1946 (Fed. Cir. 2017) (“the patent claims are, at their core, directed to the abstract idea of collecting, displaying, and manipulating data.”)
The claims are not directed to “any particular assertedly inventive technology for performing those functions.”  Elec. Power Grp 119 USPQ2d at 1742.  They are therefore directed to an abstract idea without significantly more than the judicial exception.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by US 20130171599 A1 to Bleich, et al. which teaches an inertial measurement unit (MSK event sensor (70)) comprising activity sensors that are well known to practitioners in the art, such as accelerometers and gyroscopes [0144] and commercially available products comprise output components (such as a user interface) to output feedback.  Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract 
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data gathering that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known data-gathering equipment/functions is not significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160015972 A1 to Hyde, et al. (cited in previous Office Action, hereinafter Hyde) in view of US 20130253375 A1 to Dreifus (cited in previous Office Action).
Regarding claim 1, Hyde teaches a neuromuscular, physiological, biomechanical, or musculoskeletal activity monitoring system for a subject [abstract], the system comprising:
a wearable inertial measurement unit (100, 1004) comprising at least one accelerometer and/or at least one gyroscope (motion sensor 1010) [0051-0054, 0119-0121] (Fig 2B), the inertial measurement unit being configured to be worn by the subject [0051] (Fig 6); and
a controller (1506) in communication with an output component ([0133, 0164], controller (1506) can comprise several output components, such as a video display), the controller configured to:
receive and process information from the inertial measurement unit (1004) representative of one or more physical actions performed by the subject [0123];

compare the generated inertial data set to reference data stored on computer readable memory (1302) in communication with the controller [0131] (Fig 12); and
cause the output component to provide feedback comprising predictive injury information ([0131-0133, 0164], risk for incurring a strain injury), the predictive injury information being based, at least in part, on the comparison between the generated data set and the reference data [0131].
However, Hyde does not teach compare values of the generated inertial data set to threshold for a subject;
remove values of the generated inertial data set from the generated inertial data set that exceed the threshold for a subject; and
provide a notification via the output component if the threshold for a subject are exceeded to re-perform the one or more physical actions.
Dreifus teaches compare values of a generated inertial data set to threshold for a subject ([0027, 0030], in step (770) acquired force data collected while a subject performs a series of guided movements are constantly evaluated to determine if they are over a maximum deflection in order to filter out errors) (Fig 2);
remove values of the generated inertial data set from the generated inertial data set that exceed the threshold for a subject ([0030], in step (770) values that are over a maximum deflection are identified as errors and filtered out using maximum deflection as a filtering criteria); and

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Hyde to compare values of the generated inertial data set to threshold for a subject;
remove values of the generated inertial data set from the generated inertial data set that exceed the threshold for a subject; and
provide a notification via the output component if the threshold for a subject are exceeded to re-perform the one or more physical actions based on the teachings of Dreifus, because doing so would enable the device to process and determine if a computed decision that one or more tests does not correctly correlate to anticipated or expected value ranges and therefore should be repeated, as recognized by Dreifus [0017].

Regarding claim 2, Hyde in view of Dreifus teach all the limitations of claim 1, and Hyde further teaches the one or more actions comprise actions for one or more of a musculoskeletal assessment, a biomechanical assessment, a physiological assessment, a neuromuscular assessment, and a performance assessment [0131].

Regarding claim 3, Hyde in view of Dreifus teach all the limitations of claim 1, and Hyde further teaches the predictive injury information comprises an indication of whether the individual has an injury risk selected from the group consisting of a low risk of injury, a 

Regarding claim 4, Hyde in view of Dreifus teach all the limitations of claim 1, and Hyde further teaches the reference data comprises one or more reference inertial data sets for the one or more physical actions performed by the subject [0131].

Regarding claim 5, Hyde in view of Dreifus teach all the limitations of claim 1, and Hyde further teaches comparing the generated inertial data set to the reference data comprises determining a deviation between at least a portion of the generated inertial data set and the reference data, and wherein the predictive injury information is based on a magnitude of the deviation ([0124, 0128, 0131], device is configurable for detecting numerous deviations of a numerical magnitude, such as number of repetitions, speed, position, and/or temporal deviation of movement of a body portion).

Regarding claim 6, Hyde in view of Dreifus teach all the limitations of claim 1, and Hyde further teaches the feedback further comprises a recommended training regimen for the subject selected based, at least in part, on the comparison between the generated data set and the reference data, the training regimen comprising one or more of stretching, strength building actions, and aerobic or anaerobic exercises ([0131-0134], device provides personnel scheduling to assign users to perform tasks (which use aerobic or anaerobic energy because all movement requires aerobic or anaerobic energy) in a manner that reduces the risk of repetitive stress injuries, which can be based at least in 

Regarding claim 8, Hyde in view of Dreifus teach all the limitations of claim 1, and Hyde further teaches the inertial measurement unit comprises three orthogonally positioned accelerometers for measuring acceleration along the x, y, and z axes and three gyroscopes oriented along the x, y, and z axes respectively [0063] (Fig 2B).

Regarding claim 9, Hyde in view of Dreifus teach all the limitations of claim 1, and Hyde further teaches an input component in communication with the controller ([0132, 0164], controller (1506) can be in communication with several input components, such as a touch-based human interface), wherein the controller is configured to receive subject demographic information  about the subject entered via the input component (Examiner’s note: “receive subject demographic information  about the subject entered via the input component” is interpreted as intended use, wherein if the apparatus is configurable for performing the claimed intended use, then it meets the limitations of the claim. In this instance, the prior art is configurable for performing the intended use because [0131-0133] discloses the processor (1506) is configurable for receiving demographic information such as historical reference data comprising strain injury information and can receive inputs from an input component such as a touch-based human interface), wherein the subject demographic information comprises one or more of subject height, weight, body mass index, occupation, activity level, and injury history ([0131-0133], processor 

Regarding claim 10, Hyde in view of Dreifus teach all the limitations of claim 9, and Hyde further teaches the feedback comprising predictive injury information is based, at least in part, on the received subject demographic information [0131-0133].

Regarding claim 13, Hyde teaches a method of monitoring neuromuscular, physiological, biomechanical, or musculoskeletal activity of a subject [abstract], the method comprising:
Placing an inertial measurement unit (100, 1004) comprising at least one accelerometer and/or at least one gyroscope (motion sensor 1010) on the subject [0051-0054, 0119-0121] (Fig 6);
obtaining information representative of one or more inertial data sets from the inertial measurement unit during one or more physical actions performed by the subject ([0131], a set of inertial values can be generated from (1004) and compared to reference values);
comparing the generated one or more inertial data sets to reference data for the one or more physical actions [0131]; and
determining predictive injury information for the one or more physical actions performed by the subject ([0131-0133, 0164], risk for incurring a strain injury), the predictive injury information being based, at least in part, on the comparison between the generated inertial data set and the reference data [0131].
However, Hyde does not teach comparing values of the generated inertial data set to threshold for a subject;

providing a notification via the output component if the threshold for a subject are exceeded to re-perform the one or more physical actions.
Dreifus teaches comparing values of a generated inertial data set to threshold for a subject ([0027, 0030], in step (770) acquired force data collected while a subject performs a series of guided movements are constantly evaluated to determine if they are over a maximum deflection in order to filter out errors) (Fig 2);
removing values of the generated inertial data set from the generated inertial data set that exceed the threshold for a subject ([0030], in step (770) values that are over a maximum deflection are identified as errors and filtered out using maximum deflection as a filtering criteria); and
providing a notification via the output component if the threshold for a subject are exceeded to re-perform the one or more physical actions ([0016-0017, 0030, 0036], subject can be iteratively requested to re-perform a test in step (760) if an unacceptable anticipated quality measurement is determined in step (770) during data validation) (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Hyde to have the method comprise comparing values of the generated inertial data set to threshold for a subject;
removing values of the generated inertial data set from the generated inertial data set that exceed the threshold for a subject; and


Regarding claim 14, Hyde in view of Dreifus teach all the limitations of claim 13, and Hyde further teaches the one or more actions comprise actions for one or more of a musculoskeletal assessment, a biomechanical assessment, a physiological assessment, a neuromuscular assessment, and a performance assessment [0131].

Regarding claim 15, Hyde teaches a computer implemented method for monitoring neuromuscular, physiological, biomechanical, or musculoskeletal activity of a subject based on information received from a wearable inertia measurement unit adapted to be performed on a portable computing device [abstract, 0051-0054, 0119-0121, 0132], the method comprising:
receiving and processing information from the inertial measurement unit (1004 comprising motion sensor 1010) representative of one or more physical actions performed by the subject [0123];
generating an inertial data set for the one or more physical actions based on the received and processed information ([0131], a set of inertial values can be generated from (1004) and compared to reference values);

causing the output component to provide feedback comprising predictive injury information ([0131-0133, 0164], risk for incurring a strain injury), the predictive injury information being based, at least in part, on the comparison between the generated inertial data set and the reference data [0131].
However, Hyde does not teach compare values of the generated inertial data set to threshold for a subject;
remove values of the generated inertial data set from the generated inertial data set that exceed the threshold for a subject; and
provide a notification via the output component if the threshold for a subject are exceeded to re-perform the one or more physical actions.
Dreifus teaches comparing values of a generated inertial data set to threshold for a subject ([0027, 0030], in step (770) acquired force data collected while a subject performs a series of guided movements are constantly evaluated to determine if they are over a maximum deflection in order to filter out errors) (Fig 2);
removing values of the generated inertial data set from the generated inertial data set that exceed the threshold for a subject ([0030], in step (770) values that are over a maximum deflection are identified as errors and filtered out using maximum deflection as a filtering criteria); and
providing a notification via the output component if the threshold for a subject are exceeded to re-perform the one or more physical actions ([0016-0017, 0030, 0036], subject can be iteratively requested to re-perform a test in step (760) if an unacceptable 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Hyde to have the method comprise comparing values of the generated inertial data set to threshold for a subject;
removing values of the generated inertial data set from the generated inertial data set that exceed the threshold for a subject; and
providing a notification via the output component if the threshold for a subject are exceeded to re-perform the one or more physical actions based on the teachings of Dreifus, because doing so would enable the method to process and determine if a computed decision that one or more tests does not correctly correlate to anticipated or expected value ranges and therefore should be repeated, as recognized by Dreifus [0017].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Dreifus as applied to claim 1 above, and further in view of US 20130217352 A1 to Pan, et al. (cited in previous Office Action, hereinafter Pan).
Regarding claim 7, Hyde in view of Dreifus teach all the limitations of claim 1, and Hyde further teaches the controller (1506) is associated with an intermediary device (1500) [0132] (Fig 14), the intermediary device comprising:
A wireless transceiver (1508) for transmitting processed information to an external computer network (1506) ([0132], wireless communication mechanism (1504) configured to send and receive communication signals between reporter (1500) and computer (1508)) (Fig 14); and

However, Hyde in view of Dreifus not teach a different wireless transceiver for receiving information from the inertial measurement unit.
Pan teaches an intermediary device (data logger) comprising a wireless transceiver (915 MHz RF transceiver) for receiving information from an inertial measurement unit (such as Gyroscope G1) [0025, 0030] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Hyde in view of Dreifus to have a different wireless transceiver for receiving information from the inertial measurement unit based on the teachings of Pan, because substituting the generic connection between the elements of sensing assembly (1004) (such as motion sensor (1010) and processor (1006)) and reporter (1500) with the known functions and components of the second transceiver of Pan would have had the predictable result of establishing a wireless connection between (1004) and (1500) similar to the disclosed wireless connection (1504) between the reporter (1500) and the external computer network (1506) [0132].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Dreifus as applied to claim 1 above, and further in view of US 20150134268 A1 to Yuen, et al. (cited in previous Office Action, hereinafter Yuen).
Regarding claim 11, Hyde in view of Dreifus teach all the limitations of claim 1, and Hyde further teaches the controller is configured to cause the output component to provide instructions to a user for performing the one or more physical actions ([0133], computer (1506) is configurable to output, via reporter (1500), instructions related to 
However, Hyde in view of Dreifus do not teach the controller is configured to cause the output component to provide instructions to a user for placing the inertial measurement unit on the subject.
Yuen teaches a controller (processing circuitry) is configured to cause an output component (display of user interface) to provide instructions to a user for placing the inertial measurement unit on the subject [0153, 0166-0167] (Fig 1C).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Hyde in view Dreifus to have the controller configured to cause the output component to provide instructions to a user for placing the inertial measurement unit on the subject based on the teachings of Yuen, because doing so would enable the device to aid in alignment and placement of the inertial measurement unit, as recognized by Yuen [0167].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791